                       ~
         Case 1:21-cv-02071-CCB Document 1-2 Filed 08/16/21 Page 1 of 3
                       ~J                             0



JEWEL CHAPLIN                                  *      1N THE
6 Honeybee Court, Apt. F
Cockeysville, MD 21030                         *      CIRCUIT COURT

       Plaintiff                               *      FOR

V.                                             *      BALTIMORB CITY

     T-RANS-PORT-A-T-ION,—INC.            *           Gase No:
s/o: CSC-Lawyers Incorporating Service Co.
                                -     - * -            --    ---     -     —     -     --     —       -   --
7 St. Paul Street, Suite_820
Baltimore, MD 21202
                                           ~
       Defendant


                         COMPLAINT AND REQUEST FOR JURY TRIAL

       Plaintiff, Jewel Chaplin by and through her attorneys, Stevan G. Simons and Simons &

Goldner, P.A., hereby submits this Complaint against Defendant, MV Transportation, Inc., and

for cause states that:

       1.       The Plaintiff, Jewel Chaplin, is and was at the time of the occurrence made

subject of this Complaint, a resident of Baltimore County, Maryland.

        2.      Defendant MV Transportation, upon information and belief is and was at the time

of the subject occurrence, a transportation company that provided MTA mobility transportation

services to qualifying persons within the State of Maryland.

        3.      On or about February 28, 2019, at approximately 8:30 a.m. the Plaintiff was a

passenger on an MTA Mobility bus operated by an unidentified driver, acting as an agent,

servant and/or employee of the Defendant MV Transportation westbound at or near the 3400

block W. Northern Parkway near the Baltimore City Police Academy.

        4.         As a result of the negligent acts and/or omissions of the MV bus driver, the MTA

mobility bus was caused to strike the rear-of a red Toyota Rav4 that was traveling in front of the



                                                                                        EXHIBIT 2
         Case 1:21-cv-02071-CCB Document 1-2 Filed 08/16/21 Page 2 of 3
                          ~                                           Ll




mobility bus, thereby propelling the Rav4 vehicle into the rear of a white Hyundai Sonata,

thereby propelling the Sonata into the rear of a blue Ford Escape.

       5.      Defendant owed a duty to Plaintiff and to other vehicles on the street to operate

his vehicle in a lawful, careful and prudent manner, with that degree of care then and there

required-under, thecircumstancesas, theytheriexisted,—arid-tooperatehis/hervehi-ciewith-that

degree of care and skill which a reasonable and prudent person would exercise.

        6.      Defendant breached said duty owed to Plaintiff by (a) failing to keep his motor

vehicle under proper and sufficient control; (b) failing to take safe and evasive action to avoid

the collision; (c) following the Plaintiff's vehicle too closely; (d) failing to stop his vehicle to

avoid striking the aforementioned Red Rav4 vehicle, and (e) was in other respects negligent,

careless and reckless.

        7.      That as a direct result of the negligent acts and omissions of Defendant the

Plaintiff was caused to sustain serious and permanent injury in and about her neck, back, head,

body and limbs, and was caused to undergo extensive medical treatment for the care of her said

injuries, all of which caused the Plaintiff great pain, suffering, inconvenience, and damages.

        8.      As a further result of Defendant's negligence, Plaintiff was caused to incur

medical bills for the care and requisite treatment of her injuries and will in the future continue to

incur medical bills for treatment of the aforementioned injuries.

        9.      All of PlaintifPs injuries, losses and damages, past, present and prospective, are

due solely to and by reason of the negligence, carelessness and recklessness of Defendant and the

unidentified mobility bus driver, with no lack of due care or negligence on the part of Plaintiff

contributing thereto directly or indirectly.

        10.     At all times relevant hereto Plaintiff was exercising due care for her own safety.
        Case 1:21-cv-02071-CCB Document 1-2 Filed 08/16/21 Page 3 of 3
                         ~                                           11




       WHEREFORE, Plaintiff, Jewel Chaplin, claims a sum in excess of Seventy-Five

Thousand Dollars ($75,000.00) as damages against Defendant MV Transportation, Inc.

                                                                   itted,




                                              Simong & G 1 er, P.A.
                                              1525 York R a
                                              Lutherville, MD 21093
                                              410-296-3110
                                              ssimons@simonsgoldnerlaw.com
                                              CPF No: 9412150173
                                              AttoNneysfor Plaintiff




                                 REQUEST F®R ,TUZY TRIAL

       Plaintiff respectfully requests that this matter be tried by jury.
